Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on January 10, 2021 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (2014/0303847).
As per claim 1, Lavoie discloses a trailer flank object contact avoidance system for a vehicle towing a trailer (see figures 1 and 12B), comprising: a sensor system configured to detect objects in an operating environment of the vehicle (see figure 2, item 17 and paragraph 0025); and a controller for processing information received from the sensor system to monitor a relative position of at least one object with respect to the vehicle during driving; determining an instantaneous path of the trailer based on a vehicle steering angle and whether the instantaneous path of the trailer would bring the trailer into contact with the at least one object (see at least figures 1, 2, 12, 12B, 13; paragraphs 0025, 0091-0098); and issuing a coaching notification to the driver that reverse driving is required to prevent contact between the trailer and the vehicle when a corrective steering angle cannot prevent contact of the trailer with the at least one object during forward driving (see at least figure 13; paragraphs 0097, 0099 and 0100).
As per claim 2, Lavoie discloses that the controller issues an initial notification to the driver upon determining that the object is within a threshold distance of a side of the trailer and that the instantaneous path of the trailer would bring the trailer into contact with the at least one object (see at least paragraphs 0033, 0084, 0088, 0093, 0096 and 0097).
As per claim 3, Lavoie discloses that the initial notification indicates the corrective steering angle to avoid the potential contact between the trailer and the vehicle during forward driving (see at least paragraphs 0025, 0029-0033, 0036, 0037 and 0053).
As per claim 4, Lavoie discloses that the coaching notification includes an instruction to shift the vehicle into reverse and an indication of a reversing steering angle to move the trailer away from the object.
As per claims 5 and 6, Lavoie discloses that the instruction and the indication in the coaching notification are delivered simultaneously and are delivered sequentially (see at least paragraphs 0025, 0078, 0086, 0087, 0092 and 0098).
As per claim 7, Lavoie discloses that the coaching indication further includes a forward driving instruction including a forward driving instruction and an indication of a forward steering angle subsequently determined to continue to move the trailer away from the object (see at least figures 6, 10, 12B, 13; paragraphs 0065, 0085, 0093, 0097 and 0098).
As per claim 8, Lavoie discloses that the instantaneous path of the trailer corresponds with a width of the trailer (see at least paragraphs 0101 and 0104).
As per claim 9, wherein the controller, upon issuing the coaching notification, provides a driver option to initiate a trailer backup assistance system, whereby the controller receives a steering command and adjusts the vehicle steering angle to maintain the trailer along a backing path corresponding with the command during reversing of the vehicle (see at least figures 6, 10, 12B, 13; paragraphs 0091-0098, 0104.
With respect to claims 10-20, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:   Chin et al. (9,168,951), Xu et al. (9,821,845), Singh et al. (2016/0252263), Herzog et al. (2018/0299885), Herzog et al. (2018/0319401) and Gali et al. (2019/0064831).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
July 14, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661